Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed November 18, 2020.
Claims 1-13 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 12), a machine (claim 1), and an article of manufacture (claim 13) which are recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: acquiring breed information representing a breed of a subject, which is an animal, and symptom information on a symptom of the subject, predicting a disease or external injury suffered by the subject based on the acquired breed information and symptom information, and extracting an animal hospital that is able to handle the disease or external injury of the subject based on the prediction result.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “a mental process”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Mental processes also include processes that are recited as being performed by a machine as long as the underlying process is capable of being performed in the human mind or with the aid of a pencil and paper (MPEP 2106.04(a)(2).III.C). 
The claim is directed to a system configured to perform the process of recommending an animal hospital, which is performed by the system predicting a disease or external injury suffered by the subject based on the acquired breed information and symptom information and extracting an animal hospital that is able to handle the disease or external injury of the subject based on a prediction result.
Predicting a disease or external injury suffered by the subject based on the acquire breed information and symptom information is simply restating the process of diagnosing a subject based on information about the subject’s breed and symptoms. Diagnosing a subject is a mental process performed by veterinarians that is used when providing care to animal subjects where the information about the subject is observed and evaluated, and then the veterinarian makes a judgment regarding the disease or injury of the subject based on that information.
Extracting an animal hospital is also performing a mental process because it is evaluating the diagnosis of the subject and information about veterinarians, then the system makes a judgment regarding which veterinarians should be recommended to the user.


Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of acquiring breed information and symptom information are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the breed information be information “representing a breed of a subject, which is an animal” and the symptom information be “information on a symptom of the subject”, the limitation specifying the prediction be based on the acquired breed information and symptom information, and the limitation specifying the extracted animal hospital is extracted based on a prediction result are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of presenting the extracted animal hospital in claim 12 is an example of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as “an information processing device comprising: at least one processor; and a memory that stores a command executable by the processor”, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer with a processor and a memory.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as stating that the functions of the system of claim 1 are performed by the processor, the method of claim 12 is executed by a computer, and the functions performed by claim 13 are in the format of a program that can cause a computer to execute the functions, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory or sending and receiving data over a network (acquiring data can be retrieving data from a memory if the data is stored locally or it can be sending and receiving data over a network if the data is acquired from another device, such as a user terminal device). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., information processing device, at least one processor, a memory that stores a command executable by the processor, and a non-transitory computer-readable storage medium) are all generically recited components (see specification, par. [0074]-[0078]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a general purpose computer that acquires the data for the subject, diagnoses the subject, and identifies an animal hospital that can care for the subject. This is a general purpose computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-11 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-11 recite the same abstract idea as claim 1.
Claims 2, 6-9, and 11 all recite additional limitations that serve to select by type or source the data to be manipulated. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity that is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(g)).
Claims 3 and 5 recite additional limitations that amount to necessary data outputting. Necessary data outputting is an insignificant extra-solution activity that is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(g)).
Claim 4 further describes the abstract idea by further describing what the result of the analysis is to be. Additional limitations that are part of the abstract idea are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.04.II.A.2).
Claim 10 recites additional limitations that describe an additional abstract idea that would be considered certain methods of organizing human activity (MPEP 2106.04(a)(2).II) and insignificant extra-solution activity. Making the reservation is certain methods of organizing human activity because it is managing the personal behavior of the parties by setting the time for the appointment to take place. Receiving the designation of an animal hospital is mere data gathering because it is describing the process of gathering data needed to make the reservation. The providing the prediction result is necessary data outputting because it is outputting results of the analysis of claim 1 to the animal hospital. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US PG Pub. 2017/0161450) in view of Shim (US PG Pub. 2016/0275255).

Claim 1
	Regarding claim 1, White teaches
An information processing device comprising:
Fig. 6; Par. [0061], “FIG. 6 illustrates a veterinary medicine system environment 1, in accordance with embodiments of the invention. As illustrated in FIG. 6, the veterinary medicine system 10 is operatively coupled, via a network 2, to one or more user device systems 20, one or more veterinarian systems 30, one or more other systems 40, and/or one or more auxiliary devices 50.”
Par. [0062], “In some embodiments of the invention the veterinary medicine system 10 may monitor, store, and provide information related to applications 27 and auxiliary devices 50 discussed herein in order to help the veterinarian 34 in performing preventative, diagnostic or treatment related functions directed towards the health of the animal subject.”
At least one processor and a memory that stores a command executable by the processor, wherein the processor
Par. [0064], “As illustrated in FIG. 6, the veterinary medicine system 10 generally comprises one or more communication components 12, one or more processing components 14, and one or more memory components 16.”
Par. [0005], “Embodiments of the invention are directed to systems, methods, apparatuses and computer program products for real-time veterinarian communication linkage for animal subject assessment and diagnosis. The system, in some embodiments, includes a non-transitory computer-readable storage medium including computer-readable program code and a processor coupled to the computer readable storage medium configured to execute the computer readable program code.”
Acquires breed information representing a breed of a subject, which is an animal, and symptom information on a symptom of the subject
Par. [0036], “In some embodiments, the request comprises animal subject information, appointment preferences, user information, and the like. Animal subject information may comprise general information about the animal subject and medical information about the animal subject. For example, the animal subject information may comprise the animal name/identifier, species/subspecies, breed, age, known allergies, current diet, current medication, medical history, prior illnesses and medications, symptoms, physical parameters, and the like.”
See also par. [0037], which further describes the process of the system acquiring the information used to perform the operations.
Predicts a disease or external injury suffered by the subject based on the acquired animal information and symptom information
Par. [0003], “The animal support system can help determine whether at least one of a veterinary consult service and an animal related product is required, with the veterinary consult service being able to provide diagnosis of pet condition based at least in part on a sequence of voiced questions and voiced responses asked and received through the cloud connected device.”
Par. [0043], “In one embodiment, a user 103 can require advice with respect to behavior or health conditions of an animal. Instead of needing assistance from a live veterinarians or animal care professionals, the system 100 of FIG. 1 can be used. As seen with respect to FIG. 2A, a verified voice request 210A can be made for animal related information.”
Par. [0065] provides an example of the system outputting a likely diagnosis of the subject’s condition based on the information received from the user.
Claim 1, “the veterinary consult service can provide diagnosis of pet condition based at least in part on a sequence of voiced questions and voiced responses asked and received through the cloud connected device”
Determine a disease or external injury suffered by the subject and make determinations about the subject based on the acquired breed information and symptom information and extract an animal hospital that is able to handle the disease or external injury of the subject based on the determinations regarding disease or external injury suffered by the subject
The terms “veterinarians” and “specialists” in White are being interpreted to be the “animal hospital” in the claim language because all the claim requires is identifying an entity that is capable of providing care to the subject. 
Further, the types of data considered to be animal hospital information in the specification at par. [0029] (e.g., breeds, location, specialties, etc.) are similar to the types of information stored about the veterinarians and specialists in White (see White, par. [0039]). 
Also, the care determined does not need to occur at the physical location of the hospital because par. [0029] of the present specification describes the system being able to consider whether house calls are available.
Par. [0039], “As another example, the system may determine that the animal subject is a cow and seek one or more veterinarians that specialize in bovine medicine/treatment. In some instances, the system may choose one or more veterinarians who have previously treated the animal subject. For example, if the user is seeking a follow-up session, the system may determine the one or more veterinarians who were associated with the preceding session. However, in other instances the system may determine other veterinarians. For example, based on analyzing the medical history, the system may determine that the animal subject was previously treated by a first veterinarian for an orthopedic condition, however, the system may determine veterinary dermatology specialists based on determining that the current complaints/illnesses of the animal subject relate to the subject's skin.”
Par. [0040], “The system may order the one or more veterinarians based on suitable ordering criteria like previous association/sessions with the animal subject, user ratings, lowest wait times, shortest distance from the user's location, relevant specialization, preferred/sponsored practices, and the like.”
Par. [0040], “For example the system may display on the user application, an image associated with the veterinarian/the veterinarian's clinic/facility…”
The “image associated with the veterinarian/ the veterinarian’s clinic/facility” shows that the system can be used to set up appointments with veterinarians who are part of a larger facility, such as an animal hospital.
However, White does not teach
Predicts a disease or external injury suffered by the subject based on the acquired breed information and symptom information
Shim teaches
Predicts a disease or external injury suffered by the subject based on the acquired breed information and symptom information
Par. [0008], “The present invention has been made in view of the above problems, and the technological object of the present invention is to provide a device configured to provide a disease diagnosis result of a diagnosis target animal and a target animal-customized healthcare program using diagnostic information of diseases that frequently occur for each group classified by breeds and age ranges of animals, and a healthcare method using the device.”
Par. [0086], “Also, it is possible to classify biometric information of disease-expressing animals into groups classified by breeds and age ranges of animals, and determine whether a disease is expressed in an examination target animal using the classified biometric information for each group.”
In this situation, the biometric information would be the symptom information because the biometric information indicates the present condition of the animal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of White the ability to use animal information that comprises breed information representing a breed of a subject to predict a disease or external injury of the subject, as taught by Shim, because there are some diseases that are more prevalent among some breeds, so using the knowledge of which diseases are most prevalent for which breeds helps in diagnosing the likely diseases for the subject (See Shim, par. [0014]).

Claim 2
	Regarding claim 2, the combination of White and Shim teaches all the limitations of claim 1. White further teaches
Receiving information about the symptom or external injury about the subject from the owner of the subject, and acquiring the symptom information based on the received information
Par. [0037], “As shown in block 220, the process flow 200 may further include retrieving at least a portion of the medical history of the animal subject in response to receiving a request from the user to connect to a veterinary medicine system. In some embodiments, the user may provide at least a portion of the medical history of the animal subject, either prior to or during initiation of the session. The medical history may comprise the animal species/subspecies, breed, age, known allergies, diet, medical history, prior illnesses and medications, prior surgical procedures, vaccinations, symptoms, test results, and the like. In some embodiments, the user may provide the medical history via the user application in a textual form comprising alphanumeric characters, by choosing one or more options presented on the application interface or by any other suitable means. In some embodiments, the user may provide at least a portion of the medical history in an audio form. In this regard, the system may recognize the spoken language and convert/transform the audio input into textual form and/or machine readable language using suitable computational linguistics technologies. In some embodiments, the user may provide at least a portion of the medical history in the form of documents or images of documents. The system my scan the document, capture images of at least a portion of each of the documents and convert the document into electronic image files. Alternatively, the user may upload images of relevant documents. The system may extract and transform the printed/typed and handwritten text of the images into machine-encoded text of a suitable format using intelligent character, word, and/or object recognition algorithms.”
However, White does not teach
Asking a question about the subject to an owner of the subject, receiving an answer to the question, acquiring diagnostic information based on the received answer
Shim teaches
Asking a question about the symptom or external injury to an owner of the subject, receiving an answer to the question, acquires the symptom information based on the received answer
Par. [0049], “As illustrated in FIG. 2, the animal healthcare device 1000 according to the embodiment of the present invention may include an input unit 100 configured to receive answers of an animal caregiver to questionnaire items for diagnosing a disease that occurs at a frequency above a reference frequency for each classified animal group, that is, a prevalent disease, and receive diagnostic information of the animal using a differential diagnosis and examination content corresponding to the questionnaire items”
Par. [0011], “An animal healthcare device according to an embodiment of the present invention may include an input unit configured to receive questionnaire items according to a prevalent disease for each classified animal group and diagnostic information of an animal using a differential diagnosis or examination content corresponding to the questionnaire items; a determination unit configured to determine whether the prevalent disease is expressed using the diagnostic information; and an output unit configured to output whether the prevalent disease is expressed.”
Par. [0016], “An animal healthcare device according to another embodiment of the present invention may include an input unit configured to receive questionnaire items according to a prevalent disease for each classified animal group and an examination result of a health examination program determined according to a prevalent disease for each group; a reception unit configured to receive biosignal information of an animal; a determination unit configured to compare the biosignal information of the animal with biosignal information for each group, and determine whether a disease corresponding to the biosignal information for each group is expressed using the comparison result; and an output unit configured to output the determination result of whether the disease is expressed, in which the biosignal information for each group may be biosignal information obtained such that, when it is determined whether the prevalent disease is expressed, the biosignal information of the animal is classified into a normal group or a disease-specific group according to a determination result of whether the prevalent disease is expressed using diagnostic information according to the questionnaire items and the examination result.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of White and Shim the ability to acquire the information by having the system ask a question about the symptom or external injury to the owner of the subject and receiving an answer to the question, as taught by Shim, because using questions allows the system to narrow the information received to items that are related to a specific disease (see Shim, par. [0026], [0058])

Claim 3
	Regarding claim 3, the combination of White and Shim teaches all the limitations of claim 1. However, White does not teach
Wherein the processor further presents the prediction result
Shim teaches
Wherein the processor further presents the prediction result
Par. [0064], “FIG. 4 is a diagram illustrating an exemplary protocol screen of an EMR system of an animal hospital. As illustrated in FIG. 4, the EMR system may display information related to diagnosis of a disease using data transmitted from the transmission unit 400 on the protocol screen of the EMR system.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of White and Shim the ability to present the prediction result, as taught by Shim, because it allows the system to provide the information made regarding the disease determination to the user (see Shim, par. [0063]-[0064]).

Claim 4
	Regarding claim 4, the combination of White and Shim teaches all the limitations of claim 1. However, White does not teach
The prediction of the disease or external injury suffered by the subject includes prediction of a state of the disease or a state of the external injury
Shim teaches
The prediction of the disease or external injury suffered by the subject includes prediction of a state of the disease or a state of the external injury
Par. [0061], “In this case, the determination unit 200 may receive questionnaire items according to a prevalent disease for each classified animal group, and examination results of the health examination program determined according to the prevalent disease for each group, determine whether the prevalent disease is expressed using diagnostic information according to the questionnaire items and the examination results, classify biosignal information of determination target animals into a normal group or a disease-specific group according to the determination result while determining whether the prevalent disease is expressed, and store the result in a storage unit (not illustrated).”
Par. [0068], “Whether the prevalent disease is expressed may be determined according to a degree of similarity of the two patterns. When the degree of similarity is in a range of predetermined values, it may be determined that the disease is expressed.”
Par. [0069], “When it is determined that the pattern of average data of the received biosignal information of the animal is similar to a pattern of average data of biosignal information of an animal in a normal state, it may be determined that the animal of which the biosignal is detected is in a normal state.”
The system makes a determination regarding whether the subject has  a disease and makes a determination of a state of the disease (i.e., the prevalent disease is either expressed or the prevalent disease is not expressed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of White and Shim the ability to include a prediction of a state of the disease as part of the prediction of the disease, as taught by Shim, because it allows the system to make a determination of whether the likely diseases are actually expressed in the subject based on their data, which enables the system to determine a healthcare program specific to the subject’s identified group and expressed disease (see Shim, par. [0084]).

Claim 5
	Regarding claim 5, the combination of White and Shim teaches all the limitations of claim 1. White further teaches
Presenting the extracted animal hospital as the handling animal hospital
Par. [0039] describes the process of identifying veterinarians who are suitable for caring for the subject.
Par. [0040], “The system may then initiate a display of the determined one or more veterinarians of the plurality of veterinarians who are suitable for the user's requested session.”

Claim 6
	Regarding claim 6, the combination of White and Shim teaches all the limitations of claim 5. White further teaches
Acquiring information indicating a regular animal hospital for the subject
Par. [0037], “In some embodiments, the system may determine, or otherwise receive information about prior or current health care providers associated with the animal subject.”
Presenting the regular animal hospital for the subject as the handling animal hospital in a case where the handling animal hospital includes the regular animal hospital for the subject
Par. [0040], “The system may order the one or more veterinarians based on suitable ordering criteria like previous association/sessions with the animal subject, user ratings, lowest wait times, shortest distance from the user's location, relevant specialization, preferred/sponsored practices, and the like. The user may then select at least one veterinarian for the requested session.”

Claim 7
	Regarding claim 7, the combination of White and Shim teaches all the limitations of claim 5. White further teaches
Acquiring information indicating a current position or a residence place as a position of an owner of the subject or the subject and 
Par. [0038], “The system may further determine a user location as illustrated by block 230, in accordance with some embodiments of the invention. In some embodiments, the system may determine the user location based on retrieving location information and coordinates from user devices comprising GPS and other location determining systems. In some embodiments, the system may determine the user location based on received user information (for example, residential address), retrieved user calendar and future appointments, social media information, activity/financial transaction information, and the like. The system may determine current user location and/or potential future locations.”
Presenting a nearby animal hospital as the handling animal hospital, in a case where the handling animal hospital includes at least one of an animal hospital within a predetermined distance from the current position or an animal hospital within a predetermined distance from the residence place as the nearby animal hospital
Par. [0039], “. The system may then analyze the veterinarian details along with the animal subject information/medical history, appointment preferences, user information, and user location to determine one or more veterinarians of the plurality of veterinarians that are suitable for the requested session. For example, the system may determine one or more veterinarians that are licensed to practice at the user's location. As another example, the system may determine one or more veterinarians based on determining that the one or more veterinarians are with a predetermined distance from the user location or within a specified geographic area like a city or zip code.”

Claim 8
	Regarding claim 8, the combination of White and Shim teaches all the limitations of claim 5. White further teaches
Presenting an animal hospital that specializes in medical care as the handling animal hospital, in a case where the handling animal hospital includes at least one of an animal hospital that specializes in medical care for the predicted disease or external injury suffered by the subject or an animal hospital that specializes in medical care for a breed represented by the breed information as the animal hospital that specializes in medical care
Par. [0039], “As another example, the system may determine that the animal subject is a cow and seek one or more veterinarians that specialize in bovine medicine/treatment. In some instances, the system may choose one or more veterinarians who have previously treated the animal subject. For example, if the user is seeking a follow-up session, the system may determine the one or more veterinarians who were associated with the preceding session. However, in other instances the system may determine other veterinarians. For example, based on analyzing the medical history, the system may determine that the animal subject was previously treated by a first veterinarian for an orthopedic condition, however, the system may determine veterinary dermatology specialists based on determining that the current complaints/illnesses of the animal subject relate to the subject's skin.”

Claim 10
	Regarding claim 10, the combination of White and Shim teaches all the limitations of claim 1. White further teaches
Receiving designation of an animal hospital to receive medical care at a presented animal hospital
Par. [0040], “The user may then select at least one veterinarian for the requested session. Next, in block 250, the process flow includes receiving a selection of at least one veterinarian of the one or more veterinarians from the user via the user system.”
Make a reservation for the designated animal hospital for the medical care
Par. [0040], “The system may then notify the at least one veterinarian with details about the requested session (for example, session start time, duration and/or details about the animal subject). After receiving a confirmation from the veterinarian, the system may schedule the session and update the calendars of the user and the at least one veterinarians with the details of the new sessions.”
Provide the prediction result to the animal hospital of a reservation destination
The combination of White and Shim teaches the ability to make a prediction of the disease and/or injury (see Shim, par. [0063]-[0064], which describes transmitting the prediction result to an EMR where it can then be displayed).
Par. [0041], “Next, in block 270, the process flow includes transmitting the medical history of the animal subject to the user device and the at least one veterinarian. In some embodiments, the system may transmit at least a portion of the medical history and information provided by the user about the animal subject to the veterinarian system. For example, the system may transmit the medical history and the created timeline associated with the animal subject. As another example, the system may transmit the current symptoms, current diet, medication, and the like associated with the animal subject that was provided by the user. In some embodiments the system may transmit the medical history a predetermined time before the session to enable the veterinarian to prepare for the session, while in other embodiments, the system may transmit the medical history at the commencement of the session.”

Claim 11
	Regarding claim 11, the combination of White and Shim teaches all the limitations of claim 1. White further teaches
A terminal device owned by an owner of an animal which is a subject
Par. [0036], “In some embodiments, the user may transmit a request from the user application installed on one or more user devices. In some embodiments, the user may transmit a request using an application or widget, distinct from the user application.”
Par. [0068], “As illustrated in FIG. 6, users 4 may access the user application 27, veterinary medicine application 17, or other applications, through a user computer system 20. The user computer system 20 may be a desktop, laptop, tablet, mobile device (e.g., smartphone device, or other mobile device), or any other type of computer that generally comprises one or more communication components 22, one or more processing components 24, and one or more memory components 26.”
The information processing device being connected to the terminal device through a network that acquires the breed information and the symptom information from the terminal device
Fig. 6 shows the user device systems 20 (i.e., the terminal device) being connected to the veterinary medicine system 10 (i.e., the information processing device) through a network.
Par. [0069], “The one or more processing components 24 are operatively coupled to the one or more communication components 22, and the one or more memory components 26. The one or more processing components 24 use the one or more communication components 22 to communicate with the network 2 and other components on the network 2, such as, but not limited to, the veterinary medicine system 10, the veterinarian systems 30, the other systems 40, and/or the other auxiliary devices 50, which may or may not be specifically illustrated and/or otherwise described herein.”
This further describes how the user devices can be connected to the veterinary medicine systems through a network.
Par. [0036], “In some embodiments, the user may transmit a request from the user application installed on one or more user devices. In some embodiments, the user may transmit a request using an application or widget, distinct from the user application… In some embodiments, the request comprises animal subject information, appointment preferences, user information, and the like. Animal subject information may comprise general information about the animal subject and medical information about the animal subject. For example, the animal subject information may comprise the animal name/identifier, species/subspecies, breed, age, known allergies, current diet, current medication, medical history, prior illnesses and medications, symptoms, physical parameters, and the like.”

Claim 12
	Claim 12 is a process claim that recites an information processing method comprising process steps that are the same or substantially similar to the functions of the system of claim 1. White further teaches the following limitations not addressed by the rejection of claim 1:
An information processing method
Abstract, “Systems, methods, and apparatuses are provided for real-time veterinarian communication linkage for animal assessment and diagnosis.” 
See par. [0037], which describes the system processing the information in addition to providing communication linkage.
Presenting the extracted animal hospital
Par. [0040], “The system may then initiate a display of the determined one or more veterinarians of the plurality of veterinarians who are suitable for the user's requested session.”

Claim 13
	Claim 13 is a computer program product claim that recites a non-transitory computer-readable storage medium storing an information processing program causing a computer to execute the functions of the system of claim 1. White further teaches the following limitations not addressed by the rejection of claim 1:
A non-transitory computer-readable medium storing an information processing program causing a computer to execute functions
Par. [0005], “Embodiments of the invention are directed to systems, methods, apparatuses and computer program products for real-time veterinarian communication linkage for animal subject assessment and diagnosis. The system, in some embodiments, includes a non-transitory computer-readable storage medium including computer-readable program code and a processor coupled to the computer readable storage medium configured to execute the computer readable program code.”

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of White and Shim, in further view of Hashmat (US PG Pub. 2013/0218592).

Claim 9
	Regarding claim 9, the combination of White and Shim further teaches all the limitations of claim 1. White further teaches
Extracting an animal hospital having the ability to treat the condition of the subject and the provider’s availability to treat the subject at the preferred appointment times
Par. [0039], “In some embodiments, the system may also periodically determine the availability of the veterinarians for the most current information, based on accessing the veterinarians' calendars, appointments, and the like. The system may then analyze the veterinarian details along with the animal subject information/medical history, appointment preferences, user information, and user location to determine one or more veterinarians of the plurality of veterinarians that are suitable for the requested session. For example, the system may determine one or more veterinarians that are licensed to practice at the user's location. As another example, the system may determine one or more veterinarians based on determining that the one or more veterinarians are with a predetermined distance from the user location or within a specified geographic area like a city or zip code. As another example, the system may determine that the animal subject is a cow and seek one or more veterinarians that specialize in bovine medicine/treatment. In some instances, the system may choose one or more veterinarians who have previously treated the animal subject. For example, if the user is seeking a follow-up session, the system may determine the one or more veterinarians who were associated with the preceding session. However, in other instances the system may determine other veterinarians. For example, based on analyzing the medical history, the system may determine that the animal subject was previously treated by a first veterinarian for an orthopedic condition, however, the system may determine veterinary dermatology specialists based on determining that the current complaints/illnesses of the animal subject relate to the subject's skin. In some embodiments, the system may determine one or more veterinarians who are available for sessions at the preferred appointment times of the user. In this regard, based on availability of veterinarians, user preference for a particular specialist, estimated duration of session required to address the animal subject's current illness, the system may request the user to provide alternate session times.”
However, White does not teach
Determine the ability to treat the condition of the subject and the provider’s availability to treat the subject at the preferred appointment times by determining the availability of a device used for medical care for the predicted disease or external injury suffered by the subject as the handling animal hospital, in a case where a device of an animal hospital that is used for the medical care is registered in advance
Hashmat teaches
Determine the ability to treat the condition of the subject and the provider’s availability to treat the subject at the preferred appointment times based on a device used for medical care for the predicted disease or external injury suffered by the subject as the handling animal hospital, in a case where a device of an animal hospital that is used for the medical care is registered in advance
Abstract, “According to various embodiments, veterinary care management systems and associated methods are provided for managing electronic medical records and administrative data related to a veterinary care practice. The systems and methods may be used, for example, by a veterinary clinic, related specialty hospital/university facilities, and/or customers and patients thereof to seamlessly and electronically exchange any of a variety of data related to the provision of veterinary care.”
Par. [0090], “If during step 505, it is determined that access is requested regarding the availability of resources (e.g., examination rooms, supplies, etc.), the admin module 500 proceeds to step 531, during which a resource tool 530 is activated and executed to acquire resource data 413 (see FIG. 3) according to various embodiments. As may be understood from at least FIG. 18, activation and execution of the resource tool 530 may be initiated by a user of the system by navigating to the scheduling icon 3030 of the dashboard screen display 3000. Of course, it should be understood from FIG. 19, that selection of the resource icon 3030 according to certain embodiments may lead the user to a new scheduling screen display (not shown), upon which the user may view any of a variety of data related to availability of resources and/or the avenues for, for example, restocking or reassigning thereof, as may be desirable for particular applications. As with the various embodiments of the registration tool 510 described elsewhere herein, the admin module 500, upon execution of the resource tool 530 during step 531 may proceed to step 532, during which a resource order/allocation report may be generated based upon at least the received scheduling data 413.”
Par. [0083]-[0084] describe how the resource tool can be used to find any scheduling conflicts that might arise based on the resources required for the requested appointment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of White and Shim the ability to determine the ability and availability of a veterinarian to provide care for a subject based on a device required to provide the care in a case where the device is registered in advance, as taught by Hashmat, because it ensures that the resources required to provide the requested care to the subject are available at the facility before scheduling the care for the subject (see Hashmat, par. [0083]-[0084], [0090]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686